DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-17 of U.S. Patent No. 10,339,933. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.
Instant Application
U.S. Patent No. 10,339,933
Claim 1: A method of communicating audio messages using augmented reality, comprising: 
Claim 1: A method of communicating audio messages using augmented reality, comprising:
analyzing a set of captured messages to determine, for each message of the set of messages, whether the message is relevant to a user;
analyzing the set of audio messages to determine, for each audio message of the set of audio messages, whether the audio message is relevant to the user based on a score on a rated scale that indicates a relatedness of content of the announcement to an event in the pre-scheduled itinerary associated with the user;
associating at least one message of the set of messages with a real-world object over which to 



assigning a time limit to the visual message based on the score indicating the relatedness of content of the announcement from which the visual message was generated to the event in the prescheduled itinerary associated with the user;
displaying, in the case that a current time is within the time limit, the at least one message on a display of a mobile device associated with the user when a camera of the mobile device is directed at the real-world object associated with the at least one message.  
displaying, in the case that a current time is within the time limit, the visual message on a display of the mobile user device associated with the user when the user directs a camera of the mobile user device associated with the user at the real-world object associated with the visual message.  
Claim 2: The method of claim 1, the displaying the at least one message further comprising: 
Claim 2: The method of claim 1, the displaying the visual message further comprising: 
associating the at least one message with a set of icons in an augmented reality environment; and 
associating the visual message with a set of icons in an augmented reality environment; 

displaying the set of icons over the selected object at the location in the augmented reality environment.
Claim 3: The method of claim 1, wherein the relevance to the user is based on at least one item selected from the group consisting of: a location of the mobile device, a travel plan of the user, and a selection by the user of a location.  
Claim 3: The method of claim 1, wherein the personal information associated with the user is selected from the group consisting of: a location of the mobile device, a travel plan of the user, and a selection by the user of a location.  
Claim 4: The method of claim 1, the method further comprising receiving an electronic audio file of the at least one message from an announcement broadcast system or a set of microphones positioned near a broadcast speaker of an announcement broadcast system.  
Claim 4: The method of claim 1, the capturing further comprising receiving an electronic audio file from an announcement broadcast system or a set of microphones positioned near a broadcast speaker of an announcement broadcast system.  
Claim 5: The method of claim 1, the method further comprising receiving an audio file of the at least one message from a plurality of crowd-sourced mobile devices, the plurality of crowd-sourced mobile devices each having a microphone and being configured to record, save, and transmit an audio file.  
Claim 5: The method of claim 1, the method further comprising:
 receiving a plurality of audio files from a plurality of crowd-sourced mobile devices, the plurality of crowd-sourced mobile devices each having a microphone and being configured to record, save, and transmit an audio file;
Claim 6: The method of claim 1, the analyzing further comprising: 
Claim 6: The method of claim 1, the analyzing further comprising:

applying natural language processing to a text of each audio message of the set of audio messages, the natural language processing being based on a set of keywords describing an event in the itinerary; and
marking a message of the set of messages as relevant to a user in the case that the natural language processing detects text in the message selected from the group consisting of: a name of the user, a location associated with the user, a transportation vehicle associated with the user, and a set of keywords associated with the user.  
marking an audio message of the set of audio messages as relevant to a user in the case that the natural language processing detects text in the audio message describing the event in the itinerary associated with the user.  
Claim 7: The method of claim 1, the method further comprising forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification.
Claim 7: The method of claim 1, the forwarding the visual message to the mobile user device further comprising forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification.
Claim 8: The method of claim 1, the analyzing further comprising: 
Claim 8: The method of claim 1, the analyzing further comprising:

determining whether am audio message of the set of audio messages includes a change to a schedule; 
searching a user database to determine if an itinerary of the user is affected by the change to the schedule; and 
searching a user database to determine if a pedestrian route of the user within a travel terminal is affected by the change to the schedule based on the itinerary of the user; and
flagging the message as relevant to the user in the case that the change to the schedule affects the itinerary of the user.
flagging the audio message as relevant to the user in the case that the change to the schedule affects the pedestrian route of the user.
Claim 9: The method of claim 1, the method further comprising: 
Claim 9: The method of claim 1, the method further comprising: 
assigning a priority score to each message of the set of messages; and
assigning a priority score to each audio message of the set of audio messages, the priority score based on a distance of the mobile user device to the announcement location;
forwarding the at least one message to the mobile device associated with the user in a notification format corresponding to the priority score assigned to the at least one message.  
forwarding the visual message to the mobile user device associated with the user in a notification format corresponding to the priority score, wherein, in response to a high priority score, the notification format is configured to display the visual message to the user substantially immediately and, in response to a low priority 
Claim 10: A computer system for communicating audio messages using augmented reality, the computer system comprising: 
Claim 11: A computer system for communicating audio messages using augmented reality, the computer system comprising:
a memory medium comprising program instructions;
a memory medium comprising program instructions;
a bus coupled to the memory medium; and
a bus coupled to the memory medium; and
a processor, for executing the program instructions, coupled to an augmented reality announcement tool via the bus that when executing the program instructions causes the system to:
a processor, for executing the program instructions, coupled to an augmented reality announcement tool via the bus that when executing the program instructions causes the system to:
analyze a set of captured messages to determine, for each message of the set of messages, whether the message is relevant to a user;
analyze the set of audio messages to determine, for each audio message of the set of audio messages, whether the audio message is relevant to the user based on a score on a rated scale that indicates a relatedness of content of the announcement to an event in the pre-scheduled itinerary associated with the user;
associate at least one message of the set of messages with a real-world object over which to 



assign a time limit to the visual message based on the score indicating the relatedness of content of the announcement from which the visual message was generated to the event in the prescheduled itinerary associated with the user;
display, in the case that a current time is within the time limit, the at least one message on a display of a mobile device associated with the user when a camera of the mobile device is directed at the real-world object associated with the at least one message.  
display, in the case that a current time is within the time limit, the visual message on a display of the mobile user device associated with the user when the user directs a camera of the mobile user device associated with the user at the real-world object associated with the visual message.  
Claim 11: The computer system of claim 10, the instructions further causing the system to: 
Claim 12: The computer system of claim 11, the instructions further causing the system to:
associate the at least one message with a set of icons in an augmented reality environment; and
associate the visual message with a set of icons in an augmented reality environment;

display the set of icons over the selected object at the location in the augmented reality environment.
Claim 12: The computer system of claim 10, wherein the relevance to the user is based on at least one item selected from the group consisting of: a location of the mobile device, a travel plan of the user, and a selection by the user of a location.
Claim 13: The computer system of claim 11, wherein the personal information associated with the user is selected from the group consisting of: a location of the mobile device, a travel plan of the user, and a selection by the user of a location.  
Claim 13: The computer system of claim 10, the instructions further causing the system to receive an electronic audio file of the at least one message from an announcement broadcast system or a set of microphones positioned near a broadcast speaker of an announcement broadcast system.  
Claim 14: The computer system of claim 11, the instructions further causing the system to:
receive a plurality of audio filers from a plurality of recording devices, each recording device of the plurality selected from the group consisting of: an announcement broadcast system, a set of microphones positioned near a broadcast speaker of an announcement broadcast system, and a plurality of crowd-sourced mobile devices, the plurality of crowd-sourced mobile devices each having a microphone.  
Claim 14: The computer system of claim 10, the instructions further causing the system to receive an audio file of the at least one message from a plurality of crowd-sourced mobile devices, the 
Claim 5: The method of claim 1, the method further comprising:
 receiving a plurality of audio files from a plurality of crowd-sourced mobile devices, the plurality of 
Claim 15: The computer system of claim 10, the instructions further causing the system to: 
Claim 15: The method of claim 1, the analyzing further comprising:
apply natural language processing to a text of each message of the set of messages, the natural language processing being based on a set of keywords, the set of keywords selected from a group consisting of: a set of names, a set of locations, and a set of situational terms; and
apply natural language processing to a text of each audio message of the set of audio messages, the natural language processing being based on a set of keywords, the set of keywords describing an event in the itinerary; and
mark a message of the set of messages as relevant to a user in the case that the natural language processing detects text in the message selected from the group consisting of: a name of the user, a location associated with the user, a transportation vehicle associated with the user, and a set of keywords associated with the user.
mark an audio message of the set of audio messages as relevant to a user in the case that the natural language processing detects text in the audio message describing the event in the itinerary associated with the user.  
Claim 16: The computer system of claim 10, the instructions further causing the system to forward a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification.  
Claim 7: The method of claim 1, the forwarding the visual message to the mobile user device further comprising forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-
Claim 17: The computer system of claim 10, the instructions further causing the system to: 
Claim 8: The method of claim 1, the analyzing further comprising:
determine whether a message of the set of messages includes a change to a schedule;
determining whether am audio message of the set of audio messages includes a change to a schedule; 
search a user database to determine if an itinerary of the user is affected by the change to the schedule; and
searching a user database to determine if a pedestrian route of the user within a travel terminal is affected by the change to the schedule based on the itinerary of the user; and
flag the message as relevant to the user in the case that the change to the schedule affects the itinerary of the user.  
flagging the audio message as relevant to the user in the case that the change to the schedule affects the pedestrian route of the user.
Claim 18: The computer system of claim 10, the instructions further causing the system to: 
Claim 9: The method of claim 1, the method further comprising: 
assign a priority score to each message of the set of messages; and
assigning a priority score to each audio message of the set of audio messages, the priority score based on a distance of the mobile user device to the announcement location;
forward the at least one message to the mobile device associated with the user in a notification 

Claim 19: A computer program product for communicating audio messages using augmented reality, the computer program product comprising a computer readable storage device, and program instructions stored on the computer readable storage device, to: 
Claim 16: A computer program product for communicating audio messages using augmented reality, the computer program product comprising a computer readable storage device, and program instructions stored on the computer readable storage device, to:
analyze a set of captured messages to determine, for each message of the set of messages, whether the message is relevant to a user;
analyze the set of audio messages to determine, for each audio message of the set of audio messages, whether the audio message is relevant to the user based on a score on a rated scale that indicates a relatedness of content of the announcement to an event in the pre-scheduled itinerary associated with the user;
associate at least one message of the set of messages with a real-world object over which to display the at least one message in an augmented reality environment;
associating the visual message with the real-world object;
configuring the visual message to be displayed as an augmented reality overlay on a display of a 

assigning a time limit to the visual message based on the score indicating the relatedness of content of the announcement from which the visual message was generated to the event in the prescheduled itinerary associated with the user;
display, in the case that a current time is within the time limit, the at least one message on a display of a mobile device associated with the user when a camera of the mobile device is directed at the real-world object associated with the at least one message.  
displaying, in the case that a current time is within the time limit, the visual message on a display of the mobile user device associated with the user when the user directs a camera of the mobile user device associated with the user at the real-world object associated with the visual message.  
Claim 20: The computer program product of claim 19, the computer readable storage device further comprising instructions to: 
Claim 17: The computer program product of claim 16, the computer readable storage device further comprising instructions to: 
associate the at least one message with a set of icons in an augmented reality environment; and 
associate the visual message with a set of icons in an augmented reality environment; and 

display the set of icons over the selected object at the location in the augmented reality environment.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,553,217. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.
Instant Application
U.S. Patent No. 10,553,217
Claim 1: A method of communicating audio messages using augmented reality, comprising: 
Claim 1: A method of communicating audio messages using augmented reality, comprising:
analyzing a set of captured messages to determine, for each message of the set of messages, whether the message is relevant to a user;
analyzing the set of audio messages to determine, for each audio message of the set of audio messages, whether the audio message is relevant to the user;
associating at least one message of the set of messages with a real-world object over which to display the at least one message in an augmented reality environment;
associating the visual message with a real-world object over which to display the visual message in an augmented reality environment based on the analyzed content of the announcement from which the visual message was generated;
assigning a time limit to the at least one message based on the analyzed relevance to the user; and 
assigning a time limit to the visual message based on the analyzed relevance to the user;
displaying, in the case that a current time is within the time limit, the at least one message on 

Claim 2: The method of claim 1, the displaying the at least one message further comprising: 
Claim 2: The method of claim 1, the displaying the visual message further comprising: 
associating the at least one message with a set of icons in an augmented reality environment; and 
associating the visual message with a set of icons in an augmented reality environment; and 
displaying the set of icons over the real-world object.
displaying the set of icons over the real-world object.
Claim 3: The method of claim 1, wherein the relevance to the user is based on at least one item selected from the group consisting of: a location of the mobile device, a travel plan of the user, and a selection by the user of a location.  
Claim 3: The method of claim 1, wherein the information associated with the user is selected from the group consisting of: a location of a mobile user device, a travel plan of the user, and a selection by the user of a location.
Claim 4: The method of claim 1, the method further comprising receiving an electronic audio file of the at least one message from an announcement broadcast system or a set of microphones positioned near a broadcast speaker of an announcement broadcast system.  
Claim 4: The method of claim 1, the capturing further comprising receiving an electronic audio file from a source selected from the group consisting of: an announcement broadcast system, a set of microphones positioned near a broadcast speaker of an announcement broadcast system, and a plurality of crowd-
Claim 5: The method of claim 1, the method further comprising receiving an audio file of the at least one message from a plurality of crowd-sourced mobile devices, the plurality of crowd-sourced mobile devices each having a microphone and being configured to record, save, and transmit an audio file.  
Claim 4: The method of claim 1, the capturing further comprising receiving an electronic audio file from a source selected from the group consisting of: an announcement broadcast system, a set of microphones positioned near a broadcast speaker of an announcement broadcast system, and a plurality of crowd-sourced mobile devices, the plurality of crowd-sourced mobile devices each having a microphone and being configured to record, save, and transmit an audio file.
Claim 6: The method of claim 1, the analyzing further comprising: 
Claim 5: The method of claim 1, the analyzing further comprising: 
applying natural language processing to a text of each message of the set of messages, the natural language processing being based on a set of keywords, the set of keywords selected from a group consisting of: a set of names, a set of locations, and a set of situational terms; and
applying natural language processing to a text of each audio message of the set of audio messages, the natural language processing being based on a set of keywords, END920160060US02Page 40 of 50the set of keywords selected from a group consisting of: a set of names, a set of locations, and a set of situational terms; and

marking an audio message of the set of audio messages as relevant to a user in the case that the natural language processing detects text in the audio message selected from the group consisting of: a name of the user, a location associated with the user, a transportation vehicle associated with the user, and a set of keywords associated with the user.
Claim 7: The method of claim 1, the method further comprising forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification.
Claim 6: The method of claim 1, the forwarding the visual message to the mobile user device further comprising forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification.
Claim 8: The method of claim 1, the analyzing further comprising: 
Claim 7: The method of claim 1, the analyzing further comprising: 
determining whether a message of the set of messages includes a change to a schedule; 
determining whether an audio message of the set of audio messages includes a change to a schedule;
searching a user database to determine if an itinerary of the user is affected by the change to the schedule; and 
searching a user database to determine if an itinerary of the user is affected by the change to the schedule; and

flagging the audio message as relevant to the user in the case that the change to the schedule affects the itinerary of the user.
Claim 9: The method of claim 1, the method further comprising: 
Claim 8: The method of claim 1, the method further comprising: 
assigning a priority score to each message of the set of messages; and
assigning a priority score to each audio message of the set of audio messages;  END920160060US02Page 41 of 50
forwarding the at least one message to the mobile device associated with the user in a notification format corresponding to the priority score assigned to the at least one message.  
forwarding the visual message to the mobile user device associated with the user in a notification format corresponding to the priority score.
Claim 10: A computer system for communicating audio messages using augmented reality, the computer system comprising: 
Claim 9: A computer system for communicating audio messages using augmented reality, the computer system comprising:
a memory medium comprising program instructions;
a memory medium comprising program instructions;
a bus coupled to the memory medium; and
a bus coupled to the memory medium; and
a processor, for executing the program instructions, coupled to an augmented reality announcement tool via the bus that when executing the program instructions causes the system to:
a processor, for executing the program instructions, coupled to an augmented reality announcement tool via the bus that when executing the program instructions causes the system to:

analyze the set of audio messages to determine, for each audio message of the set of audio messages, whether the audio message is relevant to the user;
associate at least one message of the set of messages with a real-world object over which to display the at least one message in an augmented reality environment;
associate the visual message with a real-world object over which to display the visual message in an augmented reality environment based on the analyzed content of the announcement from which the visual message was generated;
assign a time limit to the at least one message based on the analyzed relevance to the user; and
assign a time limit to the visual message based on the analyzed relevance to the user;
display, in the case that a current time is within the time limit, the at least one message on a display of a mobile device associated with the user when a camera of the mobile device is directed at the real-world object associated with the at least one message.  
display, in the case that a current time is within the time limit, the visual message on a display of the mobile user device associated with the user when the user directs a camera of the mobile user device associated with the user at the real-world object associated with the visual message.
Claim 11: The computer system of claim 10, the instructions further causing the system to: 
Claim 10: The computer system of claim 9, the instructions further causing the system to:
associate the at least one message with a set of icons in an augmented reality environment; and
associate the visual message with a set of icons in an augmented reality environment; and
display the set of icons over the real-world object.  
display the set of icons over the real-world object.
Claim 12: The computer system of claim 10, wherein the relevance to the user is based on at least one item selected from the group consisting of: a location of the mobile device, a travel plan of the user, and a selection by the user of a location.
Claim 3: The method of claim 1, wherein the information associated with the user is selected from the group consisting of: a location of a mobile user device, a travel plan of the user, and a selection by the user of a location.
Claim 13: The computer system of claim 10, the instructions further causing the system to receive an electronic audio file of the at least one message from an announcement broadcast system or a set of microphones positioned near a broadcast speaker of an announcement broadcast system.  
Claim 11: The computer system of claim 9, the instructions further causing the system to receive an electronic audio file from a source selected from the group consisting of: an announcement broadcast system, a set of microphones positioned near a broadcast speaker of an announcement broadcast system, and a plurality of crowd-sourced mobile devices, the plurality of crowd-sourced mobile devices each having a microphone and being configured to record, save, and transmit an audio file.
Claim 14: The computer system of claim 10, the instructions further causing the system to receive an audio file of the at least one message from a plurality of crowd-sourced mobile devices, the plurality of crowd-sourced mobile devices each having a microphone and being configured to record, save, and transmit an audio file.
Claim 11: The computer system of claim 9, the instructions further causing the system to receive an electronic audio file from a source selected from the group consisting of: an announcement broadcast system, a set of microphones positioned near a broadcast speaker of an announcement broadcast system, and a plurality 
Claim 15: The computer system of claim 10, the instructions further causing the system to: 
Claim 12: The computer system of claim 9, the instructions further causing the system to:  
apply natural language processing to a text of each message of the set of messages, the natural language processing being based on a set of keywords, the set of keywords selected from a group consisting of: a set of names, a set of locations, and a set of situational terms; and
apply natural language processing to a text of each audio message of the set of audio messages, the natural language processing being based on a set of keywords, the set of keywords selected from a group consisting of: a set of names, a set of locations, and a set of situational terms; and
mark a message of the set of messages as relevant to a user in the case that the natural language processing detects text in the message selected from the group consisting of: a name of the user, a location associated with the user, a transportation vehicle associated with the user, and a set of keywords associated with the user.
END920160060US02Page 44 of 50mark an audio message of the set of audio messages as relevant to a user in the case that the natural language processing detects text in the audio message selected from the group consisting of: a name of the user, a location associated with the user, a transportation vehicle associated with the user, and a set of keywords associated with the user.
Claim 16: The computer system of claim 10, the instructions further causing the system to forward a notification to the user, the notification selected from the group consisting of: a text 
Claim 6: The method of claim 1, the forwarding the visual message to the mobile user device further comprising forwarding a notification to the user, the notification selected from the group 
Claim 17: The computer system of claim 10, the instructions further causing the system to: 
Claim 13: The computer system of claim 9, the instructions further causing the system to:
determine whether a message of the set of messages includes a change to a schedule;
determine whether an audio message of the set of audio messages includes a change to a schedule;
search a user database to determine if an itinerary of the user is affected by the change to the schedule; and
search a user database to determine if an itinerary of the user is affected by the change to the schedule; and
flag the message as relevant to the user in the case that the change to the schedule affects the itinerary of the user.  
flag the audio message as relevant to the user in the case that the change to the schedule affects the itinerary of the user.
Claim 18: The computer system of claim 10, the instructions further causing the system to: 
Claim 14: The computer system of claim 9, the instructions further causing the system to: 
assign a priority score to each message of the set of messages; and
assign a priority score to each audio message of the set of audio messages;
forward the at least one message to the mobile device associated with the user in a notification format corresponding to the priority score assigned to the at least one message.  
END920160060US02Page 45 of 50forward the visual message to the mobile user device associated with the user in a notification format corresponding to the priority score.
Claim 19: A computer program product for communicating audio messages using augmented reality, the computer program product comprising a computer readable storage device, and program instructions stored on the computer readable storage device, to: 
Claim 15: A computer program product for communicating audio messages using augmented reality, the computer program product comprising a computer readable storage device, and program instructions stored on the computer readable storage device, to:
analyze a set of captured messages to determine, for each message of the set of messages, whether the message is relevant to a user;
analyze the set of audio messages to determine, for each audio message of the set of audio messages, whether the audio message is relevant to the user;
associate at least one message of the set of messages with a real-world object over which to display the at least one message in an augmented reality environment;
associate the visual message with a real-world object over which to display the visual message in an augmented reality environment based on the analyzed content of the announcement from which the visual message was generated;
assign a time limit to the at least one message based on the analyzed relevance to the user; and
assign a time limit to the visual message based on the analyzed relevance to the user;
display, in the case that a current time is within the time limit, the at least one message on a display of a mobile device associated with the user when a camera of the mobile device is directed at the real-world object associated with the at least one message.  
display, in the case that a current time is within the time limit, the visual message on a display of the mobile user device associated with the user when the user directs a END920160060US02Page 47 of 50camera of the mobile user device associated with the user at the real-world object associated with the visual message.
Claim 20: The computer program product of claim 19, the computer readable storage device further comprising instructions to: 
Claim 16: The computer program product of claim 15, the computer readable storage device further comprising instructions to:
associate the at least one message with a set of icons in an augmented reality environment; and 
associate the visual message with a set of icons in an augmented reality environment; and
display the set of icons over the real-world object.
display the set of icons over the real-world object.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-12, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 8,965,460 B1), hereinafter referred to as Rao, in view of Ouimet et al. (US 2017/0161382 A1), hereinafter referred to as Ouimet.

Regarding claim 1, Rao teaches:

analyzing a set of captured messages to determine, for each message of the set of messages, whether the message is relevant to a user (Fig. 24, col. 33 line 66 - col 34 line 8, where the system identifies the user and determines if the message is addressed to the user, as in Fig. 24 where a message is directed to the child); 
associating at least one message of the set of messages with a real-world object over which to display the at least one message in an augmented reality environment (Fig. 24, col. 33 lines 44-61, where spoken notes regarding an object may be saved as a digital note or comment for display);
assigning a time limit to the at least one message (col. 13 lines 29-35, col. 33 lines 44-50, where notes and images have a specific time duration of existence)
displaying, in the case that a current time is within the time limit, the at least one message on a display of a mobile device associated with the user when a camera of the mobile device is directed at the real-world object associated with the at least one message (Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are displayed in augmented reality when the image of the objects are captured by a device).  
Rao does not teach:
assigning a time limit to the at least one message based on the analyzed relevance to the user;
Ouimet teaches:
assigning a time limit to the at least one message based on the analyzed relevance to the user (para [0080], where the message receiver identifier is input into the message timer to determine display time);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao by using the timer criteria of Ouimet (Ouimet para 

Regarding claim 2, Rao in view of Ouimet teaches:
The method of claim 1, the displaying the at least one message further comprising: 
associating the at least one message with a set of icons in an augmented reality environment (Rao Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are displayed in a message window, considered as an icon); and 
displaying the set of icons over the real-world object (Rao Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are displayed in the message windows over the objects).  	

Regarding claim 3, Rao in view of Ouimet teaches:
The method of claim 1, wherein the relevance to the user is based on at least one item selected from the group consisting of: a location of the mobile device, a travel plan of the user, and a selection by the user of a location (Rao Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are geofenced, and are thus relevant when the location of the mobile device is within the geofenced area).  

Regarding claim 7, Rao in view of Ouimet teaches:
The method of claim 1, the method further comprising forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification (Rao col. 31 lines 33-51, where notifications and updates are sent to the display of the user).  

Regarding claim 10, Rao teaches:

a memory medium comprising program instructions (col. 3 lines 32-63, where memory is used); 
a bus coupled to the memory medium (col. 3 lines 32-63, where the components are connected); and 
a processor, for executing the program instructions, coupled to an augmented reality announcement tool via the bus (col. 3 lines 32-63, where a processor is used, as part of an augmented reality system) that when executing the program instructions causes the system to: 
analyze a set of captured messages to determine, for each message of the set of messages, whether the message is relevant to a user (Fig. 24, col. 33 line 66 - col 34 line 8, where the system identifies the user and determines if the message is addressed to the user, as in Fig. 24 where a message is directed to the child); 
associate at least one message of the set of messages with a real-world object over which to display the at least one message in an augmented reality environment (Fig. 24, col. 33 lines 44-61, where spoken notes regarding an object may be saved as a digital note or comment for display);
assign a time limit to the at least one message (col. 13 lines 29-35, col. 33 lines 44-50, where notes and images have a specific time duration of existence)
display, in the case that a current time is within the time limit, the at least one message on a display of a mobile device associated with the user when a camera of the mobile device is directed at the real-world object associated with the at least one message (Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are displayed in augmented reality when the image of the objects are captured by a device).  
Rao does not teach:
assign a time limit to the at least one message based on the analyzed relevance to the user; 

assign a time limit to the at least one message based on the analyzed relevance to the user (para [0080], where the message receiver identifier is input into the message timer to determine display time); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao by using the timer criteria of Ouimet (Ouimet para [0080]) to determine the message duration of Rao (Rao col. 33 lines 44-50) in order to determine how long to display a message to the particular user (Ouimet para [0082]).

Regarding claim 11, Rao in view of Ouimet teaches:
The computer system of claim 10, the instructions further causing the system to: 
associate the at least one message with a set of icons in an augmented reality environment (Rao Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are displayed in a message window, considered as an icon); and 
display the set of icons over the real-world object (Rao Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are displayed in the message windows over the objects).  

Regarding claim 12, Rao in view of Ouimet teaches:
The computer system of claim 10, wherein the relevance to the user is based on at least one item selected from the group consisting of: a location of the mobile device, a travel plan of the user, and a selection by the user of a location (Rao Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are geofenced, and are thus relevant when the location of the mobile device is within the geofenced area).  

Regarding claim 16, Rao in view of Ouimet teaches:


Regarding claim 19, Rao teaches:
A computer program product for communicating audio messages using augmented reality, the computer program product comprising a computer readable storage device, and program instructions stored on the computer readable storage device (col. 3 lines 32-63, where the system includes memory and software), to: 
analyze a set of captured messages to determine, for each message of the set of messages, whether the message is relevant to a user (Fig. 24, col. 33 line 66 - col 34 line 8, where the system identifies the user and determines if the message is addressed to the user, as in Fig. 24 where a message is directed to the child); 
associate at least one message of the set of messages with a real-world object over which to display the at least one message in an augmented reality environment (Fig. 24, col. 33 lines 44-61, where spoken notes regarding an object may be saved as a digital note or comment for display);
assign a time limit to the at least one message (col. 13 lines 29-35, col. 33 lines 44-50, where notes and images have a specific time duration of existence)
display, in the case that a current time is within the time limit, the at least one message on a display of a mobile device associated with the user when a camera of the mobile device is directed at the real-world object associated with the at least one message (Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are displayed in augmented reality when the image of the objects are captured by a device).  

assign a time limit to the at least one message based on the analyzed relevance to the user;
Ouimet teaches:
assign a time limit to the at least one message based on the analyzed relevance to the user (para [0080], where the message receiver identifier is input into the message timer to determine display time); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao by using the timer criteria of Ouimet (Ouimet para [0080]) to determine the message duration of Rao (Rao col. 33 lines 44-50) in order to determine how long to display a message to the particular user (Ouimet para [0082]).

Regarding claim 20, Rao in view of Ouimet teaches:
The computer program product of claim 19, the computer readable storage device further comprising instructions to: 
associate the at least one message with a set of icons in an augmented reality environment (Rao Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are displayed in a message window, considered as an icon); and 
display the set of icons over the real-world object (Rao Fig. 24, col. 33 line 44 - col. 34 line 8, where the messages are displayed in the message windows over the objects).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Ouimet, and further in view of Gupta et al. (US 2017/0213552 A1), hereinafter referred to as Gupta.

Regarding claim 4, Rao in view of Ouimet teaches:

Rao in view of Ouimet does not teach:
the method further comprising receiving an electronic audio file of the at least one message from an announcement broadcast system or a set of microphones positioned near a broadcast speaker of an announcement broadcast system.
Gupta teaches:
the method further comprising receiving an electronic audio file of the at least one message from an announcement broadcast system or a set of microphones positioned near a broadcast speaker of an announcement broadcast system (para [0013], where the audibly broadcast public announcements may be received by at least one microphone of the user device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao in view of Ouimet by using the voice to text of Gupta (Gupta para [0013]) as the source of messages of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8) using basic audio recognition, in order to alert the user of important public announcements over a public address system (Gupta para [0013]).

Regarding claim 13, Rao in view of Ouimet teaches:
The computer system of claim 10
Rao in view of Ouimet does not teach:
the instructions further causing the system to receive an electronic audio file of the at least one message from an announcement broadcast system or a set of microphones positioned near a broadcast speaker of an announcement broadcast system.
Gupta teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao in view of Ouimet by using the voice to text of Gupta (Gupta para [0013]) as the source of messages of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8) using basic audio recognition, in order to alert the user of important public announcements over a public address system (Gupta para [0013]).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Ouimet, and further in view of Ojanpera (US 2012/0310396 A1).

Regarding claim 5, Rao in view of Ouimet teaches:
The method of claim 1,
Rao in view of Ouimet does not teach:
the method further comprising receiving an audio file of the at least one message from a plurality of crowd-sourced mobile devices, the plurality of crowd-sourced mobile devices each having a microphone and being configured to record, save, and transmit an audio file.
Ojanpera teaches:
the method further comprising receiving an audio file of the at least one message from a plurality of crowd-sourced mobile devices (Fig. 1 para [0113], where a plurality of recording devices are used to record audio), the plurality of crowd-sourced mobile devices each having a microphone and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple devices as taught by Ojanpera (Ojanpera Fig. 1) in the message capturing of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8) by using audio captured from a variety of sources and transmitted to the server, in order to suitably combine audio signals recorded by multiple devices (Ojanpera para [0005], [0008]).

Regarding claim 14, Rao in view of Ouimet teaches:
The computer system of claim 10
Rao in view of Ouimet does not teach:
the instructions further causing the system to receive an audio file of the at least one message from a plurality of crowd-sourced mobile devices, the plurality of crowd-sourced mobile devices each having a microphone and being configured to record, save, and transmit an audio file.  
Ojanpera teaches:
the instructions further causing the system to receive an audio file of the at least one message from a plurality of crowd-sourced mobile devices (Fig. 1 para [0113], where a plurality of recording devices are used to record audio), the plurality of crowd-sourced mobile devices each having a microphone and being configured to record, save, and transmit an audio file (Fig. 2, para [0114], where the recording devices transmit the audio to a server).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple devices as taught by Ojanpera (Ojanpera Fig. 1) in the message capturing of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8) by using audio captured .

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Ouimet, and further in view of Desai (US 2014/0064511 A1).

Regarding claim 6, Rao in view of Ouimet teaches:
The method of claim 1, the analyzing further comprising:
Rao in view of Ouimet does not teach:
applying natural language processing to a text of each message of the set of messages, the natural language processing being based on a set of keywords, the set of keywords selected from a group consisting of: a set of names, a set of locations, and a set of situational terms; and 
marking a message of the set of messages as relevant to a user in the case that the natural language processing detects text in the message selected from the group consisting of: a name of the user, a location associated with the user, a transportation vehicle associated with the user, and a set of keywords associated with the user.  
Desai teaches:
applying natural language processing to a text of each message of the set of messages, the natural language processing being based on a set of keywords, the set of keywords selected from a group consisting of: a set of names, a set of locations, and a set of situational terms (para [0055-56], where natural language processing is performed, including by using the provided location information); and 
marking a message of the set of messages as relevant to a user in the case that the natural language processing detects text in the message selected from the group consisting of: a name of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao in view of Ouimet by applying the natural language processing of Desai (Desai para [0055-56]) to the messages of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8), to help determine whether an announcement is of interest or relevance to a user (Desai para [0055]).

Regarding claim 15, Rao in view of Ouimet teaches:
The computer system of claim 10, the instructions further causing the system to:
Rao in view of Ouimet does not teach:
apply natural language processing to a text of each message of the set of messages, the natural language processing being based on a set of keywords, the set of keywords selected from a group consisting of: a set of names, a set of locations, and a set of situational terms; and 
mark a message of the set of messages as relevant to a user in the case that the natural language processing detects text in the message selected from the group consisting of: a name of the user, a location associated with the user, a transportation vehicle associated with the user, and a set of keywords associated with the user.  
Desai teaches:
apply natural language processing to a text of each message of the set of messages, the natural language processing being based on a set of keywords, the set of keywords selected from a group consisting of: a set of names, a set of locations, and a set of situational terms (para [0055-56], where natural language processing is performed, including by using the provided location information); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao in view of Ouimet by applying the natural language processing of Desai (Desai para [0055-56]) to the messages of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8), to help determine whether an announcement is of interest or relevance to a user (Desai para [0055]).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Ouimet, and further in view of Tilden et al. (US 2011/0225257 A1), hereinafter referred to as Tilden.

Regarding claim 8, Rao in view of Ouimet teaches:
The method of claim 1, the analyzing further comprising:
Rao in view of Ouimet does not teach:
determining whether a message of the set of messages includes a change to a schedule; 
searching a user database to determine if an itinerary of the user is affected by the change to the schedule; and 
flagging the message as relevant to the user in the case that the change to the schedule affects the itinerary of the user.  
Tilden teaches:

searching a user database to determine if an itinerary of the user is affected by the change to the schedule (Fig. 1 element 122, para [0036], [0048-49], where real time travel status information that affects an itinerary may be sent to the user, where the user is alerted if the messages are highly relevant); and 
flagging the message as relevant to the user in the case that the change to the schedule affects the itinerary of the user (Fig. 1 element 122, para [0036], [0048-49], where real time travel status information that affects an itinerary may be sent to the user, where the user is alerted if the messages are highly relevant).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao in view of Ouimet by using the real time status information as taught by Tilden (Tilden para [0048]) to update the messages of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8), so that the system can target messages to a traveler at a high level of specificity and relevance (Tilden para [0048]).

Regarding claim 17, Rao in view of Ouimet teaches:
The computer system of claim 10, the instructions further causing the system to:
Rao in view of Ouimet does not teach:
determine whether a message of the set of messages includes a change to a schedule; 
search a user database to determine if an itinerary of the user is affected by the change to the schedule; and 

Tilden teaches:
determine whether a message of the set of messages includes a change to a schedule (Fig. 1 element 122, para [0036], [0048-49], where real time travel status information that affects an itinerary, such as flight delays, are updated); 
search a user database to determine if an itinerary of the user is affected by the change to the schedule (Fig. 1 element 122, para [0036], [0048-49], where real time travel status information that affects an itinerary may be sent to the user, where the user is alerted if the messages are highly relevant); and 
flag the message as relevant to the user in the case that the change to the schedule affects the itinerary of the user (Fig. 1 element 122, para [0036], [0048-49], where real time travel status information that affects an itinerary may be sent to the user, where the user is alerted if the messages are highly relevant).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao in view of Ouimet by using the real time status information as taught by Tilden (Tilden para [0048]) to update the messages of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8), so that the system can target messages to a traveler at a high level of specificity and relevance (Tilden para [0048]).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Ouimet, and further in view of Edge et al. (US 2007/0124395 A1), hereinafter referred to as Edge.

Regarding claim 9, Rao in view of Ouimet teaches:

Rao in view of Ouimet does not teach:
assigning a priority score to each message of the set of messages; and 
forwarding the at least one message to the mobile device associated with the user in a notification format corresponding to the priority score assigned to the at least one message.  
Edge teaches:
assigning a priority score to each message of the set of messages (para [0032], where the broadcast is sent with priority); and 
forwarding the at least one message to the mobile device associated with the user in a notification format corresponding to the priority score assigned to the at least one message (para [0032], where urgent information is given a high priority, which results in the user being alerted immediately by visual cues, whereas a lower priority message may result in a low-level visual cue, such as an icon on the screen).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao in view of Ouimet by assigning the priority levels of Edge (Edge para [0032]) to the messages of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8) so that the user may know what information must be accessed immediately, and what information does not necessarily need to be accessed immediately (Edge para [0032]).

Regarding claim 18, Rao in view of Ouimet teaches:
The computer system of claim 10, the instructions further causing the system to:
Rao in view of Ouimet does not teach:
assign a priority score to each message of the set of messages; and 

Edge teaches:
assign a priority score to each message of the set of messages (para [0032], where the broadcast is sent with priority); and 
forward the at least one message to the mobile device associated with the user in a notification format corresponding to the priority score assigned to the at least one message (para [0032], where urgent information is given a high priority, which results in the user being alerted immediately by visual cues, whereas a lower priority message may result in a low-level visual cue, such as an icon on the screen).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao in view of Ouimet by assigning the priority levels of Edge (Edge para [0032]) to the messages of Rao in view of Ouimet (Rao Fig. 24, col. 33 line 66 - col 34 line 8) so that the user may know what information must be accessed immediately, and what information does not necessarily need to be accessed immediately (Edge para [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0239136 A1 para [0068], where information is displayed with different degreed of urgency; US 2014/0282144 A1 para [0035], where messages are displayed for a duration of time; US 10,572,681 B1 col. 7 lines 13-25, where a message timer is used for message duration for display; and US 2017/0115837 A1 para [0054], where a duration for displaying a text is determined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658